PAIR, Associate Judge, Retired,
dissenting:
The sole question on this appeal is whether the Tax Division of the Superior Court had jurisdiction of this tax dispute. Because in my opinion no valid tax has been assessed in this case, I would reverse and remand with direction to proceed to disposition on the merits.
The facts are not in dispute and a short statement should be sufficient to put this *665dissent in perspective. Appellant (the church) carried on its religious activity for many years in tax exempt real property at 19th and Eye Streets, N.W. in the District of Columbia.1 In December 1974, the church sold the 19th and Eye Streets property and purchased from another religious society, its tax exempt real property at 4606, 4608 and 4610-16th Street, N.W. The church continued its religious activity in the 16th Street real property. There is neither a record showing nor a present contention by the District that the church has, since the purchase, used the property for any other purpose.
On August 27, 1975, the District mailed to the church an undated tax bill in the amount of $23,535.54 plus penalties purporting to represent taxes assessed against the 16th Street property for fiscal year 1976. The church, in October 1975, requested administrative review of the tax billing and the continuance of the exempt status thereto given its real property. A further exchange of written communications followed, ending on January 29,1976, with the communication from the taxing authority, quoted at page 4 of the majority opinion. On March 18, 1976, the church filed its petition challenging the real property tax and the trial court dismissed the petition, ruling that it was not filed within six months after August 27, 1975, when the District mailed the undated tax bill.
Because the real property of the church was recognized as exempt from taxation immediately prior to the commencement of fiscal year 1976, there could be no valid assessment of such property for purposes of taxation except as provided in D.C.Code 1973, § 47-710.2 It is there provided:
Annually, on or prior to July 1 of each year, the Board of Assistant Assessors, shall make a list of all real estate which shall have become subject to taxation and which is not then on the tax list, and affix a value thereon, according to the rules prescribed by law for assessing real estate . . . . (Emphasis supplied.)
It necessarily follows, therefore, that an appeal from any such assessment would not be controlled by D.C.Code 1973, § 47-801e, but rather by D.C.Code 1977 Supp., § 47-2405(2), which reads:
Any person aggrieved by any assessment or valuation made in pursuance of section 47-710, may, within six months after October 15 of the year in which said valuation or assessment is made, appeal from such assessment or valuation in the same manner and to the same extent as provided in sections 47-2403 and 47-2404: Provided, however, That if the taxpayer shall be notified in writing not later than September 1 of a particular year of the valuation of the real estate valued in accordance with section 47-710, such taxpayer shall first make a complaint to the Board of Equalization and Review respecting such assessment as herein provided. (Emphasis supplied.)
Although the church did not complain to the Board of Equalization and Review, it did complain to the taxing authority upon receipt of the tax bill and did petition the Tax Division for relief within six months after October 15,1975. Consequently, if an assessment was made pursuant to D.C.Code 1973, § 47-710, the appeal was timely.
It is true, of course, that there is no record showing that the church was given notice of an assessment pursuant to D.C. Code 1973, § 47-710. However, the simple fact is that aside from the undated tax bill there is no record showing that the church was given notice of an assessment pursuant to any other provision of law.
The Congress has carefully structured procedures for the assessment and taxation of real property in the District of Columbia. In the statutory scheme, provision is made *666for notice to the property owner at every stage of the assessment procedure and at its completion. See D.C.Code 1977 Supp., §§ 47-645, -646. Here, for example, there is not even pretense by the District that “Meginning . . . after January 1, [1975] but no later than March 1 [1975]” it gave the church notice that its 16th Street real property had been assessed for taxation for fiscal year 1976, as would have been required by D.C.Code 1977 Supp., § 47-645.3 Assuming, however that there was an assessment, the church, being uninformed of appeal rights, conferred by D.C. Code 1977 Supp., § 47-646(e), (i), was unable to exercise any such rights.
The majority say that the church failed to give the District formal notice of the purchase of the 16th Street property and made no request for continued exemption before the first day of fiscal year 1976. I have searched, but found no statute or regulation which required the church to give the District notice of what it knew of its own knowledge.4 All the church was required to do was to file on or before March 1 of 1975, a report “. . . stating under oath the purpose for which the exempt property has been used during the preceding calendar year.” 21 DCRR No. 74-35, § 136(a).5
But assuming again that the church failed to file the Annual Report, the consequence could have been no greater than that prescribed by 21 DCRR No. 74-35, § 138,6 which provides:
(a) If the report required to be filed by subsection (a) of section 136 is not filed within the time provided therefor . the property affected shall immediately be assessed and taxed but the tax assessed under this section shall be for a minimum period of thirty (30) days.
(b) A tax bill shall be mailed to the owner for each month . . . the report remains unfiled .... (Emphasis supplied.)
With respect to the failure of the church to apply for exemption before the commencement of fiscal year 1976, it seems enough to say that the Congress and not the District is the exempting authority. D.C.Code 1973, § 47-801a provides in crystal clear language that:
The real property exempt from taxation in the District of Columbia shall be the following and none other:
⅜ * ⅜ * * *
(m) Churches, including buildings and structures reasonably necessary and usual in the performance of the activities of the church. A church building is one primarily and regularly used by its congregation for public religious worship.
Unquestionably, the District has been satisfied for many years that the institution here involved is a church and that prior to fiscal year 1976, its property was used for religious purposes and was for that reason exempt from taxation. Consequently, the sole function of the District was to determine whether the 16th Street property was, following its purchase, used for religious purposes. Thus, it simply defies reason to say that the church was nevertheless required to apply for exemption of the 16th Street property. See District of Columbia v. Maryland Synod of the Lutheran Church, D.C.App., 307 A.2d 735 (1973); District of Columbia v. Chevrah Tifereth Israel, 108 U.S.App.D.C. 53, 280 F.2d 61 (1960); District of Columbia v. Salvation Army, 105 U.S.App.D.C. 85, 264 F.2d 371 (1959); Trus*667tees of St. Paul M.E. Church South v. District of Columbia, 94 U.S.App.D.C. 78, 212 F.2d 244 (1954); Catholic Home v. District of Columbia, 82 U.S.App.D.C. 195, 161 F.2d 901 (1947); Calvary Baptist Church Extension Ass’n v. District of Columbia, 81 U.S. App.D.C. 330, 158 F.2d 327 (1946). See also Howard University v. District of Columbia, Super.Ct.Tax Div., No. 2319, 104 Wash.D.L. Rep. 637 (April 16, 1976, which I would regard as dispositive, in any event.
The majority say on the authority of National Graduate University v. District of Columbia, D.C.App., 346 A.2d 740, 741-42 (1975), and Congregational Home v. District of Columbia, 92 U.S.App.D.C. 73, 202 F.2d 808 (1953), that once the assessment was made the church was required at its peril to seek judicial review as provided in D.C.Code 1973, § 47-801e.7 The short answer to this is that, aside from the undated tax bill, there is no record of any assessment. In any event, § 47-801e contemplates a valid assessment and, as pointed out above, on this record, a valid assessment could only have been made pursuant to D.C.Code 1973, § 47-710.
The inescapable fact is that the church was not, for purposes of D.C.Code 1973, § 47-801e, an institution “aggrieved by any assessment of real property deemed to be exempt” as in National Graduate University and Congregational Home. Rather, the church was an institution aggrieved by the wrongful taxation of its real property, declared by Congress to be exempt, and until fiscal year 1976, recognized by the District as exempt. The result which should follow from all this was spelled out by the Supreme Court in Miller v. Standard Nut Margarine Co., 284 U.S. 498 at 509, 52 S.Ct. 260 at 263, 76 L.Ed. 422 (1932), where is was said:
[Wjhere complainant shows that in addition to the illegality of an exaction in the guise of a tax there exist special and extraordinary circumstances sufficient to bring the case within some acknowledged head of equity jurisprudence, a suit may be maintained to enjoin the collector. (Citations omitted.)
See also District of Columbia v. Green, D.C. App., 310 A.2d 848, 852 (1973); Tumulty v. District of Columbia, 69 App.D.C. 390, 399-400, 102 F.2d 254, 263-64 (1939).
What this case comes down to then is an amazingly crass attempt to tax, without prior notice of assessment,8 the property of this particular church. The instrument employed was an undated tax bill conveniently mailed after the commencement of fiscal year 1976, and shortly before the District recognized the property as exempt for fiscal 1977. My associates would sanction this sorry enterprise. I refuse to join them and therefore dissent.

. It is a matter of historical fact, of which the court can take judicial notice, that the church, founded in 1839, is one of the oldest religious congregations in the District of Columbia. It is apparently conceded by the District that prior to fiscal year 1976, the real property of the church was recognized as exempt from taxation.


. Cf. George Hyman Const. Co. v. District of Columbia, D.C.App., 315 A.2d 175, 178 (1974).


. No doubt the reason was that such property, pursuant to 21 DCRR No. 74-35, § 135(a), was exempt from taxation until June 30, 1975, the end of fiscal year 1975.


. It is common knowledge that every land transaction becomes a matter of public record in the office of the taxing authority within 24 hours after recordation of the deed.


. The majority say: “It is not clear from the record if or when the . . . Church or the vendor filed the Annual Use Report . . . as required by D.C.Code 1973, § 47-801c.”


. The church was hardly in a position to state under oath the purpose for which the 16th Street property was used “during the preceding calendar year,” since it was not then the owner. It could only assume that it was used for religious purposes.


. Significantly enough, the real property involved in each of the cases cited by the majority as controlling had previously been assessed as taxable, and in each case what was sought was a change from a taxable to an exempt status. Moreover, in each case the request was made after the property had been validly assessed as taxable. Nat’l Graduate University v. District of Columbia, supra; Congregational Home v. District of Columbia, supra.


. Unless the property of this church was assessed pursuant to D.C.Code 1973, § 47-710, quoted above, it is required by D.C.Code 1977 Supp., § 47-645, that:
Beginning as soon as possible after January 1, but no later than March 1 of each year, each taxpayer shall be notified of the assessment of his real property for the next fiscal year. The notice, or statement accompanying the notice, shall include—
* * * * * *
(2) the assessed value of the land and improvements (shown separately and in total) of the property for the next fiscal year and such amounts for the previous fiscal year;
(3) the amount and percentage of change in assessed value over the previous fiscal year;
(4) an indication of the reason for such change in assessment, such as, but not limited to, improvements to the property, zoning change, changing market value;
(5) statement of appeal procedures pursuant to section 47-646(i); ....